Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation application serial no. 14326397, filed 07/08/2014 ,now Patent # US 10545936 B2.

Information Disclosure Statement
The IDS filed 12/18/2019 has been considered as noted on the attached PTO-1449.
Claim 16-33 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-33 are rejected on the ground of non-statutory double patenting over claims 1-15 of U. S. Patent No. 10,545,936 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Instant Application 16/715677
Patent No. 10,545,936
storing a table of time series data in a database of a data platform, the table of time series data representing a plurality of time series blocks, 

each time series block of the plurality of time series blocks having a time series of equally-incremented time intervals;























generating a two-column compressed index for a column of the database for each time series block, the two-column compressed index comprising a first column and a second column, the first column comprising a starting position and the second column 

accessing, in response to a query to the data platform, the two-column compressed index to obtain the starting position and the starting value;
determining a time stamp, the determining based at least on the accessed starting position and the accessed starting value; and
executing the query based at least on the determined timestamp value.


each time series block of the plurality of time series blocks corresponding to an equidistant time series, 

each equidistant time series having a plurality of timestamp values in which each of the plurality of timestamp values are separated by one or more increments of a same time interval, 
each equidistant time series having a starting position associated with a starting 
storing, by one or more processors of the data platform and in a dictionary of the column of the database, the starting timestamp value, the time interval separating the plurality of timestamp values in each equidistant time series, and a function for determining, based on the starting timestamp and the time interval, one or more of the plurality of timestamp values in each equidistant time series for the column of the table;
generating, by the one or more processors, a two-column compressed index for the column of the database for each time series block, the two-column compressed index comprising a first column and a second column, the first column comprising the starting

accessing, in response to a query to the data platform, the two-column compressed index to obtain the starting position and the starting value;
determining a time stamp, the determining based at least on the accessed starting position, the accessed starting value, and the dictionary; and 
executing, by the one or more processors, the query based at least on the determined timestamp value. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 

Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over by Hong et al. [US 2011/0218978 A1] in view of Lemke et al. [US 2013/0166566 A1].

With respect to claim 16, Hong teaches a computer-implemented method comprising:
storing a table of time series data in a database of a data platform, the table of time series data [e.g. time information table] representing a plurality of time series blocks [e.g. when in time certain events occurred or were observed] ([0037] FIG. 2, in a relational database 210, data 212 is represented by a sequence of tuples 214 stored in tables 222, each table conforming to a particular table schema 216. In some implementations, the data stored comprises time information (indicating, for example, when in time certain events occurred or were observed), where one of the columns 218 stores the time information 220). The column storing time information may use an internal DMBS timestamp data type, or it may use any numerical or date/time data type, including for example integer or decimal),
each time series block of the plurality of time series blocks [e.g. event series] having a time series of equally-incremented time intervals [e.g. sequential spacing between records is not uniform] ([0039] when such an event series is stored in a database table (hence, event series table), the time or sequence information might be stored as an individual column of data in that table. The time or sequence information need not be of any specific format, but in some implementations could take the form of 
Hong does not teach: 
generating a two-column compressed index for a column of the database for each time series block, the two-column compressed index comprising a first column and a second column, the first column comprising a starting position and the second column comprising a corresponding starting value for the corresponding starting position;
accessing, in response to a query to the data platform, the two-column compressed index to obtain the starting position and the starting value;
determining a time stamp, the determining based at least on the accessed starting position and the accessed starting value; and
executing the query based at least on the determined timestamp value.

Lemke teaches: 
generating a two-column compressed index for a column of the database for each time series block ([0026] the values in a column are stored in a specific order in a dictionary and then only bit -compressed links (index vectors) are saved), the two-column compressed index comprising a first column and a second column, the first column comprising a starting position [e.g.  Fig. 1D, start position 134] and the second column comprising a corresponding starting value for the corresponding starting position ([0035-0036] In the case of uncompressed blocks, all values can be stored, even if they occur more than once. The data structures used in the implementation are illustrated on the basis of an example in FIG. 1D, whereby one block consists of four values and the compressed elements are displayed above the horizontal cutoff lines. The dictionaries and the uncompressed data can be stored in the block dictionary index vector 132 and addressed on a block-by-block basis using an integer start position 134. Compressed blocks can also have a dictionary offsets index vector 136 that contains the references to the associated block dictionary 132. The references to the local dictionary for each block generally have a fixed length);
accessing, in response to a query to the data platform ([0019] queries in a data warehouse), the two-column compressed index to obtain the starting position and the starting value ([0037-0038] the value for a reference to the local dictionary can be determined and all local references to it can be checked. The absolute row number can be calculated for each match using the associated position j.  To extract the value for a given row number r, first the corresponding block b can be determined and its start position s can be read from Vbi);
determining a time stamp, the determining based at least on the accessed starting position and the accessed starting value ([0040] Fig. 1D, the start and end row numbers can be read from (Is) for each block and the corresponding range can be inserted in the results. If the inverted index structure does not exist, the predicate must be tested against all values in Iv to determine the blocks); and
executing the query based at least on the determined timestamp value ([0041] to access a single value, a binary search for the requested row number can be performed on the index vector Is. As soon as the correct block has been found, the associated value can be read from Iv and returned).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hong with generating a compressed index in the column store of the database for database query operations of Lemke. Such a modification would improve the speed with which database operations (Lemke [0020]).

With respect to dependent claim 17, Hong as modified by Lemke further teaches calculating, based on the two-column compressed index, each time series block of the plurality of time series blocks (Lemke [0038] to extract the value for a given row number r (transmitting response), first the corresponding block b can be determined and its start position s can be read from Vbi. If this block is not compressed, the index i for access to Iv can be calculated as follows: i=r-(b*1024)+s. Otherwise, the value of the corresponding local reference can be determined and added to the start position to obtain the correct index).

With respect to dependent claim 18, Hong as modified by Lemke further teaches calculating a run length associated with each time series block based on the equally-incremented time intervals (Lemke [0006] the data in the column can optionally be divided into a plurality of blocks of a fixed length. Identical consecutive 

With respect to dependent claim 19, Hong as modified by Lemke further teaches wherein calculation of the run length is further based on one or more values associated with each time interval of the time series (Hong [0040] FIG. 3, some implementations take as inputs 302 an event series table 304, an origin (or starting) time point 306, and a time slice increment 308.The time slice, broadly, is the length of time represented by an event of interest in the event series or time series).

With respect to dependent claim 20, Hong as modified by Lemke further teaches wherein the database includes an in-memory database having a hybrid store structure, the hybrid store structure comprising the column store and a row store (Lemke [0023] an OLTP-optimized database typically emphasizes write access, such as a relational database management system (DBMS) with data organization in rows (row store), are particularly suitable for very detailed transaction data that must be up-to-date. In contrast, a column-store approach, in which data are organized by columns, can be beneficial for an OLAP environment).

With respect to dependent claim 21, Hong as modified by Lemke further teaches storing, in a dictionary [e.g. time information column of the output record], the starting timestamp value [an origin (or starting) time point 306], the starting timestamp value [an origin (or starting) time point 306], the time interval separating the plurality of timestamp values in each equidistant time series [time slice increment 308], and a function [e.g. interpolation policy] for determining, based on the starting timestamp and the time interval, one or more of the plurality of timestamp values in each equidistant time series for the column of the table ([0040] FIG. 3, some implementations take as inputs 302 an event series table 304, an origin (or starting) time point 306, and a time slice increment 308, and apply, for example, an interpolation policy 310 to produce an output time series table 309, with time values in the time column that are separated by a uniform gap equal to the user-selected time slice increment.
[0045-0046] the desired time_point value is placed 352 in the time information column of the output record. The values of the data in one or more remaining columns are filled in by the use 354 of, for example, an interpolation policy, or other computational technique. Once a time_point value has been inserted, and other column values calculated according to an applicable interpolation policy, the output record is added to the output table).

Regarding claims 22-33; the instant claims recite substantially same limitations as the above rejected claims 16-21 and are therefore rejected under the same prior-art teachings.
Prior Art Made of Record
:
Piper; Scott A. [US 20090136130 A1] discloses the efficient histogram storage.
Marquardt et al. [US 8516008 B1] discloses the flexible schema column store.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153